Citation Nr: 1630863	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990, and had subsequent Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

Although VA has previously framed the psychiatric issue solely as one involving PTSD, in September 2011 the Veteran stated that he was seeking service connection for PTSD and depression.  Furthermore there are many VA treatment records in which both PTSD and depression are among the diagnoses.  Consequently, the PTSD issue has been recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The October 2013 rating decision on appeal granted the Veteran service connection for osteoarthritis of the right knee and denied the 15 other service connection claims submitted by the Veteran.  The denied claims included claims for service connection for hearing loss and service connection for a borderline personality disorder.  However, the Veteran only appealed the denial of her claims for service connection for tinnitus and for service connection for PTSD.  Thus only the claims for service connection for tinnitus and for an acquired psychiatric disorder, including PTSD and depression, are currently in appellate status before the Board.

The Veteran's electronic VA folders (Virtual and VBMS) have been reviewed and considered by the Board in conjunction with this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is not causally or etiologically related service and did not manifest within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by September and November 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran has not indicated that there is any additional evidence that should be obtained that is relevant to her tinnitus claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's tinnitus claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History and Analysis

The Veteran submitted her claim for service connection for tinnitus in August 2012.  On her June 2014 substantive appeal the Veteran asserted that she developed tinnitus as a result of her exposure to the acoustic trauma of aircraft noise and dry-dock noise.  She stated that she was stationed at the Norfolk Submarine Dry-dock.  She related that she worked on the sand and paint team under harsh and noisy conditions.  The Veteran reported that although she wore ear protection she experienced ringing in the ears and loss of hearing until the episodes ceased.  The time intervals were from five seconds to several minutes.  The Veteran asserted that the medical evidence of record clearly supports her claim for service connection for her tinnitus.  

The Veteran's STRs, including the September 1990 separation examination report do not reveal any complaints of tinnitus.  The record contains reports of medical histories (RMH) dated in September 1990, January 1992, January 1994, August 1998 and November 1999.  On all of these RMHs the Veteran reported a number of physical problems, but she denied hearing loss and she did not make any mention of tinnitus.  She did check off having had "ear, nose or throat trouble" on the 1990, 1992 and 1994 RMHs, however such was attributed to nasal/sinusitis complaints.  

Following discharge from active duty in November 1990, there is no mention of tinnitus until a September 2008 VA outpatient record.  

On VA audiological examination in April 2013, the Veteran described a pain in her ear followed by a "deadening" sensation of her hearing which then gradually returned.  The examiner stated that such is usually a vascular response and not tinnitus.  The Veteran denied any ringing in her ears that day.  The VA examiner opined that it was less likely than not a symptom associated with the Veteran's hearing loss.  The examiner noted that the Veteran did not report tinnitus which reoccurred, other than a description resembling a vascular change in the auditory system.  

There is no medical evidence indicating that the Veteran had tinnitus during service or for many years after discharge from service.  Furthermore, the Veteran herself has not asserted that she has had tinnitus ever since service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable.

The Veteran has stated that her in-service noise exposure resulted in her now having tinnitus.  However, she is not competent to opine as to a causal relationship between any in-service noise exposure and any current tinnitus, as such a determination requires medical expertise regarding the inner workings of the ears.  See Jandreau, 492 F.3d at 1377.  There is no competent evidence supporting the Veteran's assertion that she currently has tinnitus that is related to her military service.  

Here the most probative evidence includes the STRs which show complaints and treatment for various physical problems, but show no complaints of tinnitus, and the post service medical records that show treatment for an assortment of disabilities, but contain no complaints or diagnoses of tinnitus for many years after discharge from service.  Also of great probative value is the April 2013 audiology report which expresses doubt that the Veteran currently even has tinnitus and opines that it is less likely than not that the Veteran has tinnitus that is a symptom associated with hearing loss.  

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran does not have current tinnitus that is related to service.  The Veteran has not been found to be competent to provide an opinion, there is a medical opinion against her claim, and there are no medical opinions in support of her claim.  As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for PTSD and depression and asserts that such were caused by sexual trauma during her active duty.  The Veteran's VA treatment records reveal diagnoses of PTSD, depression, bulimia, anxiety, adjustment disorder and personality disorder.  VA treatment records dated in June and October 2008 show that the Veteran reported three psychiatric hospitalizations.  She stated that she spent three days at a private hospital in Norfolk, Virginia in 1994, seven days at Baptist Hospital in Montclair in 1999, and five days at a hospital that she did not identify in 2004.  In November 2012 the Veteran reported that Baptist Hospital is now called Trinity Hospital.  She also reported treatment at Summit Ridge Hospital.  She stated that she thought that all the hospital treatment records were contained in her SSA records.  Although the SSA records contain Trinity Medical Center records from 2008, the records from the 1999 Baptist/Trinity hospitalization are not contained in the SSA records.  Furthermore, records of the Veteran's other reported psychiatric hospitalizations are also not contained in the Veteran's SSA records.  As the records of private psychiatric hospitalizations are not of record, and have not been requested, the Veteran's acquired psychiatric disorder claim must be remanded so that such records can be requested.

The Veteran was provided a VA psychiatric examination in April 2013.  The VA examiner diagnosed bipolar disorder and PTSD.  She stated that she was unable to provide an opinion regarding whether the reported military stressors are the primary (index trauma) for current PTSD symptoms without resorting to mere speculation.  When all new evidence has been obtained the Veteran should be provided a new psychiatric examination so that a new opinion may be obtained regarding whether any diagnosed psychiatric disorder is caused by the Veteran's active service, to include the Veteran's reported physical abuse by her husband during that time.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and dates of treatment of all health care providers who have treated or examined her for psychiatric disability whose records have not already been obtained.  After obtaining any necessary authorizations, the RO should request copies of the records of such identified treatment or examinations.  This should include requests to Summit Ridge Hospital in Lawrenceville, Georgia; to Trinity Medical Center (Baptist Hospital) for treatment in 1999, and to the as yet unidentified hospital in Norfolk, Virginia.

All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that she is ultimately responsible for providing the evidence.

2.  When the above action has been completed, afford the Veteran a VA mental health examination.  The claims folder must be available to the examiner prior to the examination.

The examiner should determine the diagnoses of any currently manifested psychiatric disability.  The diagnosis(es) must be based on examination findings and all available medical records.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify whether it is at least as likely as not (a probability of 50 percent or greater) that such is related to an in-service stressor, including the Veteran's report of spousal abuse. 

In addition, the examiner should reconcile the diagnosis or diagnoses provided on examination with the VA diagnoses that are of record including depression, PTSD, anxiety and adjustment disorder.  If an acquired psychiatric disorder other than PTSD is diagnosed provide an opinion as to whether such is at least as likely as not related to service. 

A complete rationale for the examiner's opinions must be provided.

3.  After completing the above actions  readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


